Citation Nr: 0427621	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  98-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION


The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1973 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied service 
connection for PTSD.  The veteran entered notice of 
disagreement with this decision in June 1998; the RO issued a 
statement of the case in August 1998; and the veteran entered 
a substantive appeal, on a VA Form 9, which was received in 
September 1998. 

In rating decisions dated in May and June 1996, the RO denied 
the veteran's claim for service connection for a psychiatric 
disorder (bipolar disorder).  The RO notified the veteran of 
the May and June 1996 decisions.  Because the veteran did not 
enter a notice of disagreement with either the May or June 
1996 rating decision within one year of mailing of notice of 
those decisions, the rating decisions denying service 
connection for a bipolar disorder became final.  During the 
current appeal for service connection for PTSD, the veteran 
wrote that he also has bipolar disorder, and that he has a 
psychiatric disorder (that he does not identify as PTSD) that 
began within one year of service.  Because such statements do 
not relate to the current appeal for service connection for 
PTSD, it is unclear whether the veteran is suggesting that he 
wants to reopen, based on new and material evidence, a 
previously denied (May and June 1996) claim for service 
connection for a bipolar disorder.  The veteran is advised 
that he, or his representative on his behalf, will need to 
submit a claim to reopen service connection for a bipolar 
disorder.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for PTSD has been obtained; VA has notified the 
veteran of the evidence needed to substantiate the claim for 
service connection for PTSD addressed in this decision, and 
has obtained all relevant evidence designated by the veteran, 
in order to assist him in substantiating his claim for VA 
compensation benefits. 

2.  The veteran did not engage in combat with the enemy.

3.  The weight of the competent medical evidence demonstrates 
that the veteran does not have PTSD. 

4.  The occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD is not supported by credible 
supporting evidence.  

5.  There is no credible evidence corroborating a stressor 
upon which a diagnosis of PTSD is based.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (1996); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and various 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for PTSD.  In a September 1998 letter, the RO 
requested the veteran to provide the names, addresses, and 
dates of treatment for all health care providers in 
conjunction with his claim for service connection for PTSD.  
An April 1999 RO assistance letter told the veteran that VA 
had requested specifically identified medical providers to 
provide medical records, and advised the veteran to also ask 
these medical providers to furnish medical evidence in 
support of his claim for service connection for PTSD.  A May 
1999 VA Report of Contact reflects that the RO advised the 
veteran that letters sent to specified medical providers were 
undeliverable, and advised the veteran to try to find out the 
new addresses of the medical providers, and to advise VA of 
the new addresses.  A June 2002 RO letter to the veteran  
advised the veteran what evidence VA had obtained, provided 
specific questions regarding the occurrence of claimed in-
service stressful events, and requested from the veteran a 
personal "stressor statement" to specifically identify 
traumatic in-service events.  The RO sent a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  A June 2002 supplemental 
statement of the case provided the veteran a copy of the VCAA 
regulations.  

More recently, a June 2004 RO letter requested from the 
veteran copies of any records or documents that pertained to 
his claim for service connection for PTSD, advised the 
veteran what evidence had been received, and advised the 
veteran that he should submit any documents that tended to 
show the occurrence of claimed stressful situations during 
service.  The June 2004 RO letter told the veteran that VA 
would request any information or evidence the veteran wanted 
VA to obtain, including any medical evidence from his doctors 
about which he told VA, and requested the veteran to provide 
information regarding medical treatment; the RO sent VA Forms 
21-4142 (Authorization and Consent to Release Information to 
VA) and a VA Form 21-4138 for this purpose.  Thus, the 
veteran has been advised which portion of evidence is to be 
provided by him and which portion VA will attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  These documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio, 16 Vet. App. at 183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal; however, the original RO decision that is the 
subject of this appeal was entered in December 1997, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in June 
2004 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his service connection claim.  In the June 2002 letter, the 
RO asked the veteran to "tell us about any additional 
information or evidence that you want us to try to get for 
you."  In the June 2004 letter, the RO advised the veteran 
that he "should submit any documentation or documents during 
active service which show, or tend to show, the claimed 
stressful situations during active service did occur"; to 
let VA know of "any other evidence or information that you 
think will support your claim"; and requested the veteran to 
send to VA "any evidence in your possession that pertains to 
your claim."  In a letter informing him that his appeal had 
been certified to the Board, the RO informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The medical evidence is sufficient to decide this appeal and 
there is no further duty to provide an examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran has been afforded 
various psychiatric examinations during the pendency of this 
claim.  As the basis of this decision is that there is no 
credible supporting evidence of the occurrence of a stressor, 
further examination or medical etiology opinion would not aid 
in substantiating the claim.  Accordingly, the Board finds 
that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response; however, the recently enacted Veterans Benefits Act 
of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____).

II.  Service Connection for PTSD

The veteran has contended that he has PTSD due to two 
stressors that occurred during service.  The veteran reported 
in conjunction with his June 1997 service connection claim 
the in-service stressful event of "the near bombing of the 
USS [redacted]," working under "full battle conditions," 
and having to calculate target strikes that would hit 
mainland Vietnam and would kill innocent civilians.  He wrote 
that this alleged stressful event occurred sometime in 1975, 
best remembered by the veteran to have been from April to May 
1975.  In his June 1998 notice of disagreement, the veteran 
wrote that he had a bipolar disorder, he started having manic 
depressive feelings while in boot camp and would experience 
severe depression, these feelings continued while aboard the 
U.S.S. [redacted], and he was afraid to tell anyone of these 
feelings, and did not receive psychiatric treatment in 
service.  The veteran also reported in the statement 
accompanying his June 1998 notice of disagreement that during 
service his shipmates talked about what they would do if they 
discovered a homosexual, which included hitting the person 
over the back of the head with a wrench, putting the person 
in a large laundry bag, and throwing the person over the 
fantail of the ship.  The veteran wrote that he thought the 
provisions for development of claims based on claimed 
stressful events of rape, sexual assault, or sexual 
harassment applied to his case, and that his response and 
behavior changes indicated that his "mental conditions 
started in service."   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The Board finds that the version of 38 C.F.R. 
§ 3.304(f) in effect from June 1999, requiring only medical 
evidence diagnosing PTSD in accordance with DSM-IV, is more 
favorable to the veteran than the previous version that 
required a "clear diagnosis" of PTSD. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are not based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  However, if it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

Turning to the merits of the underlying claim, the provisions 
of 38 U.S.C.A. 
§ 1154(b) provides that, in the case of any veteran who 
engaged in combat with the enemy in active military service 
during a period of war, the VA Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation; however, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. 
§ 1154(b), it is not sufficient that a veteran be shown to 
have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  To gain 
the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) 
requires that the veteran have actually participated in 
combat with the enemy.  See VAOPGCPREC 12-99.  

Here, the evidence does not show that the veteran engaged in 
combat with the enemy during active service.  The evidence 
shows that the veteran's occupational specialty was a 
utilization display equipment operator, stationed aboard the 
U.S.S. [redacted].  The veteran's DD 214 does not demonstrate 
any medals or badges reflecting combat with the enemy.  
Moreover, the veteran does not even assert that he engaged in 
combat with the enemy; therefore, 38 U.S.C.A. § 1154(b) is 
not applicable in this case.  

Service personnel and medical records do not show any 
indication of the claimed stressors in this case.  With 
regard to the veteran's reported stressor of the near bombing 
of the USS [redacted] (or U.S.S. [redacted]), and having to 
calculate target strikes that would hit mainland Vietnam and 
would kill innocent civilians, there is no verification that 
the veteran's unit was about to be bombed or of the 
occurrence of this event.  

With regard to the reported stressor of hearing his shipmates 
talk about what they would do to a homosexual if discovered, 
the veteran's allegations of this event does not demonstrate 
that he was "exposed to a traumatic event" in which he 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others."  The reported stressor of "stories" and "jokes" 
about what would happen to a homosexual if discovered 
involved a contingent and remote threat of death or serious 
injury to an abstract category of persons rather than any 
actual person or persons, including the veteran, whose sexual 
feelings were undisclosed.  Moreover, the veteran does not 
even allege that his response "involved intense fear, 
helplessness, or horror"; he wrote that these were merely 
"stories" and "jokes."    DSM-IV at 427-28.  Even 
assuming, arguendo, that this claimed stressful event met the 
regulatory criteria to qualify as a stressful event, there is 
no verification of the occurrence of this event. 

Where, as in this veteran's case, the veteran did not engage 
in combat with the enemy, and the claimed stressors are not 
related to combat, the veteran's lay testimony alone is not 
enough to establish the occurrence of the alleged stressor.  
In this case, the service records do not corroborate the 
veteran's specific allegations of either stressful event, and 
there is no other corroborative evidence that substantiates 
or verifies the veteran's statements as to the occurrence of 
this claimed stressors.  See Zarycki, 6 Vet. at 98.

Neither of the alleged stressors was reported during service, 
or for many years after service, including during the many 
years of psychiatric treatment after service, until the 
veteran's claim for service connection for bipolar disorder 
had been denied, and he decided to seek compensation for 
service connection for PTSD in June 1997.  The in-service 
stressors were not alleged by the veteran until after he 
filed a claim for compensation benefits in June 1997, or was 
being examined pursuant to the service connection claim.  
There is no credible supporting evidence of the occurrence of 
the claimed stressful events.  For these reasons, the Board 
finds that the occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD is not supported by credible 
supporting evidence.  

With regard to the veteran's contention that his claim should 
be developed based in-service stressful events of rape, 
sexual assault, or sexual harassment, the evidence of record 
does not reflect that he has claimed that he was raped, 
sexually assaulted, sexually harassed, or personally 
assaulted during service.  He only contends that he had to 
conceal his sexual tendencies or ideas because, had he 
revealed them, he thought there would be some repercussions 
or harassment.  For this reason, the Board finds that no 
additional development of this claim on the basis of personal 
assault is warranted.  See 38 C.F.R. § 38 C.F.R. 
§ 3.304(f)(3) (2003) (if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident). 

The weight of the competent medical evidence demonstrates 
that the veteran does not have PTSD.  The VA psychiatrist who 
offered the diagnosis of PTSD and an opinion that the PTSD 
was related to service did so in an April 2000 letter written 
in support of the veteran's claim, but did not diagnose PTSD 
while treating the veteran both before and after this letter.  
While there is an April 2000 PTSD diagnosis of record, there 
are multiple treatment entries and examination diagnoses of 
psychiatric disorders (bipolar disorder, schizoaffective 
disorder, depression, panic disorder, generalized anxiety 
disorder, personality disorder, history of alcohol abuse) 
over a period of many years, beginning years after service, 
that do not include a diagnosis of PTSD.  Treatment entries 
from 1998 to 2001 by the same VA psychiatrist who wrote the 
April 2000 letter reflect that, prior to the April 2000 
letter, this VA psychiatrist diagnosed various non-PTSD 
psychiatric disorders, and to rule out PTSD, but did not 
diagnose PTSD; likewise, subsequent to the April 2000 letter, 
again for treatment purposes in May 2001, the VA psychiatrist 
again diagnosed only a non-PTSD psychiatric disorder (bipolar 
adjustment disorder, depressed, with psychotic features).  
Similarly, other VA psychiatrists and psychologists in 2001 
and 2002 diagnosed the veteran as having only non-PTSD 
psychiatric disorders (bipolar disorder, dysthymia, 
personality disorder, generalized anxiety disorder).  For 
these reasons, the Board finds that the weight of the 
competent medical evidence demonstrates that the veteran does 
not have a diagnosed psychiatric disability of PTSD.  

Furthermore, the PTSD diagnoses that are of record are based 
on unverified stressful events.  For example, an April 2000 
VA staff psychiatrist's letter reflects diagnoses that 
included PTSD, and the opinion that PTSD "appear[] to have 
begun during his Naval service"; however, the reported 
stressors upon which this opinion relied are the 
uncorroborated stressful events of fear of attack while 
aboard a ship, and the stories of what would happen to 
identified homosexuals aboard the ship.  The April 2000 
diagnosis of PTSD was based on the inaccurate history of the 
veteran having actually witnessed attacks on other 
homosexuals, as opposed to the actual report by the veteran 
of mere "jokes" and "stories" to this effect.  The Court 
has held that the Board is not bound to accept medical 
opinions that are based on history supplied by the veteran 
where that history is unsupported by the medical evidence.  
See Boggs v. West, 11 Vet. App. 334, 340 (1998).  The Court 
has held that, while an examiner can render a current 
diagnosis based upon his examination of the veteran, without 
a thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).   

With regard to claims for service connection for PTSD, the 
Board is not bound to accept the opinions of physicians or 
psychologists whose diagnoses of PTSD are based on an 
unverified history of stressful incidents as related by the 
veteran.  "Just because a physician or health care 
professional accepted appellant's description of his Vietnam 
experiences as credible, and diagnosed the appellant as 
suffering from PTSD, does not mean the BVA is required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Court has held that the 
diagnosis of PTSD must be based on a stressor history which 
has been verified, as an examination based on a questionable 
history is inadequate for rating purposes.  West v. Brown, 7 
Vet. App. 70, 78 (1994).

As the occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD is not supported by credible 
supporting evidence, the Board finds that service connection 
for PTSD is not warranted.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for PTSD, and it must be denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.304(f).  The Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard to 
the issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



